UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 SEC FILE NUMBER 000-51368 CUSIP NUMBER G86975151 NOTIFICATION OF LATE FILING (Check One): x Form 10-K o Form 20-F o Form 11-K o Form 10-Q¨Form 10-D o Form 10-D o Form N-SAR o Form N-CSR o For Period Ended: December 31, 2008 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: N/A PART I REGISTRANT INFORMATION Full Name of Registrant TBS International Limited Former Name if Applicable N/A Address of Principal Executive Office (Street and Number) Commerce Building, Chancery Lane City, State and Zip Code Hamilton HM 12, Bermuda PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q, or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Forms10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The management of TBS International Ltd. (the "Company") has determined that the Company's Annual Report on Form 10-K can not be filed on time without unreasonable effort or expense because the Company currently is negotiating waivers to the collateral coverage requirement and certain other financial covenants provided for in the Company's outstanding credit facilities.These waivers have become necessary due to the dramatic decline in the global economy and its impact on the dry cargo shipping industry.Because the assessment of its financial position and liquidity depends to a significant degree upon its ability to obtain the waivers, which it cannot obtain by March16, 2009, the Company is unable to complete its Form 10-K in a timely manner.The Company plans to file its Form 10-K by March 31, 2009, as prescribed in Rule12b-25. Based on the current stage of discussions with our lenders we do expect to receive the waivers on terms acceptable to the Company.However, we cannot assure you that the waivers will be obtained on acceptable terms, on a timely basisor at all. The waivers could contain additional terms which would increase our interest expense and limit our ability to fund our operations or pay outstanding indebtedness. If the waivers are not obtained, the lenders could require the Company to repay all amounts outstanding underthe creditfacilities, which would have a material adverse effect on the business, financial condition, liquidityand operations of the Company and raise substantial doubt about our ability to continue as a going concern. PART IV OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Ferdinand V. Lepere (914) 961-1000 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If the answer is no, identify report(s). Yes xNoo (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?YesoNo x If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. TBS International Ltd. (Name of Registrant as Specified in Charter) Has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date March 11, 2009 By /s/ Ferdinand V. Lepere Ferdinand V. Lepere Executive Vice President and Chief Financial Officer
